DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 15/120,105 filed on December 16, 2020. Claims 1, 10 and 11 are currently amended. Claims 1-12 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The arguments with respect to the rejection of Claims 1-12 under 35 U.S.C. 103(a) have been fully considered by the Examiner but are moot in view of the Examiner’s Amendment below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Noah Tilton (Reg. #74,672) on January 29, 2021, in an email sent to the Examiner.

Please amend the claims as follows:

1. (Currently amended) An information processing apparatus comprising: 
a first storage to store correspondence data in which a plurality of mental and physical states of a person are related to keywords in a state-keyword correspondence table, wherein the plurality of mental and physical states include at least one of cognition, nutrition, misswallowing, or tumble/fall;
a second storage to store messages representing contents tweeted for a care receiver by a plurality of care givers, wherein the messages comprise one or both of messages and messages 
a data processor, wherein the data processor is configured to: 
the keywords related to each of the plurality of mental and physical states [[from]] within the messages based on the correspondence data, the keywords messages and messages ;
a first axis of the matrix corresponding to the plurality of mental and physical states and a second axis of the matrix corresponding to [[(i)]] predetermined time periods or [[(ii)]] identities of the care givers, wherein the information data  comprises a list of keywords related to each of the plurality of mental and physical states detected within the messages and a text of each of the messages, and wherein the information data is arranged in cells of the matrix based on the relationship of the detected keywords to the plurality of mental and physical states; and
sum, for each cell of the matrix, one or both of a number of pieces of the information data and a number of detected keywords arranged in the cell; and
a warning device communicatively coupled to the data processor configured

sum associated with at least one cell of the matrix is greater than or equal to a predetermined threshold.

2. (Cancelled)

3. (Currently amended) The information processing apparatus according to claim 1, 
wherein the messages in the second storage are related to time information of tweets of the messages, and 
the data processor categorizes, for each of the plurality of mental and physical states, the information data based on the time information the categorization to generate the matrix of the information data.


wherein the messages in the second storage are related to professions of the care givers who have tweeted the messages, and 
the data processor categorizes, for each of the plurality of mental and physical states, the information data according to the professions of the care givers and arranges the information data according to the categorization to generate the matrix of the information data.

5. (Currently amended) The information processing apparatus according to claim 1, 
wherein the data processor categorizes, for each of the plurality of mental and physical states, the information data based on the care givers and arranges the information data according to the categorization to generate the matrix of the information data.

6. (Currently amended) The information processing apparatus according to claim 1, 
wherein the messages stored in the second storage are related to professions of the care givers who have tweeted the messages and time information of tweets of the messages, and 
the data processor categorizes the information data in accordance with the professions of the care givers and the time information the categorization to create another presentation information different from the presentation information.

7. (Currently amended) The information processing apparatus according to claim 1, further comprising: 
an output device configured to transmit the presentation information to a user terminal including a display, 
wherein the first storage stores relevant levels representing a magnitude of relevance between each of the plurality of mental and physical states and each of the keywords, 
the data processor determines a method of displaying the information data in accordance with the relevant levels of the detected keywords related to each of the plurality of mental and physical states, and 
the output device transmits information that identifies the display method determined by the data processor to the user terminal.

8. (Currently amended) The information processing apparatus according to claim 1, further comprising: 
an output device configured to transmit the presentation information to a user terminal including a display, 
wherein the data processor determines a method of displaying [[the]] information data related to [[the]] a particular state of the plurality of mental and physical states in accordance with a total number of pieces of the information data related to the state, and 
the output device transmits information that identifies the display method determined by the data processor to the user terminal.

9. (Currently amended) The information processing apparatus according to claim 1, further comprising:
an output device configured to transmit the presentation information to a user terminal including a display, 
wherein the data processor determines a method of displaying [[the]] information data related to [[the]] a particular state of the plurality of mental and physical states in accordance with a total number of [[the]] detected keywords related to the state in the information data, and 
the output device transmits information that identifies the display method determined by the data processor to the user terminal.

10. (Currently amended) An information processing method implemented by a computer, the method comprising:
reading correspondence data from a state-keyword correspondence table in which a plurality of mental and physical states of a person are related to keywords plurality of mental and physical states include at least one of cognition, nutrition, misswallowing, or tumble/fall;
reading messages representing contents tweeted for a care receiver by a plurality of care givers, wherein the messages comprise one or both of messages and messages 
plurality of mental and physical states [[from]] within the messages based on the correspondence data, the keywords being extracted from the one or both of [[(i)]] the voice messages and messages 
creating presentation information to be presented to a user in a screen, wherein the presentation information has a form of a matrix of information data, a first axis of the matrix corresponding to the plurality of mental and physical states and a second axis of the matrix corresponding to [[(i)]] predetermined time periods or [[(ii)]] identities of the care givers, wherein the information data comprises a list of keywords related to each of the plurality of mental and physical states detected within the messages and a text of each of the messages, and wherein the information data is arranged in cells of the matrix based on the relationship of the detected keywords to the plurality of mental and physical states;
summing, for each cell of the matrix, a number of pieces of information dataa number of detected keywords arranged in the cell 
transmitting a warning message to a user terminal when the sum associated with at least one cell of the matrix is greater than or equal to a predetermined threshold.

11. (Cancelled)

12 (Previously presented) The information processing apparatus according to claim 1,
wherein the predetermined time periods are a day basis, a week basis, a month basis, a timeframe basis, an hour basis, or a season unit basis.

13. (New) The information processing method of claim 10, wherein the messages in the second storage are related to time information of tweets of the messages, and further comprising:
categorizing, for each of the plurality of mental and physical states, the information data based on the time information; and 


14. (New) The information processing method of claim 10, wherein the messages in the second storage are related to professions of the care givers who have tweeted the messages, and further comprising:
categorizing, for each of the plurality of mental and physical states, the information data according to the professions of the care givers; and 
arranging the information data according to the categorization to generate the matrix of the information data.

15. (New) The information processing method of claim 10, further comprising:
categorizing, for each of the plurality of mental and physical states, the information data based on the care givers; and
arranging the information data according to the categorization to generate the matrix of the information data.

16. (New) The information processing method of claim 10, wherein the messages stored in the second storage are related to professions of the care givers who have tweeted the messages and time information of tweets of the messages, and further comprising:
categorizing the information data in accordance with the professions of the care givers and the time information; and 
arranging the information data according to the categorization to create another presentation information different from the presentation information.

17. (New) The information processing method of claim 10, further comprising: 
transmitting, via an output device, the presentation information to a user terminal including a display; 
storing, in the first storage, relevant levels representing a magnitude of relevance between each of the plurality of mental and physical states and each of the keywords; 

transmitting, via the output device, information that identifies the display method determined by the data processor to the user terminal.

18. (New) The information processing method of claim 10, further comprising: 
transmitting, via an output device, the presentation information to a user terminal including a display; 
determining a method of displaying information data related to a particular state of the plurality of mental and physical states in accordance with a total number of pieces of the information data related to the state; and 
transmitting, via the output device, information that identifies the display method determined by the data processor to the user terminal.

19. (New) The information processing method of claim 10, further comprising:
transmitting, via an output device, the presentation information to a user terminal including a display; 
determining a method of displaying information data related to a particular state of the plurality of mental and physical states in accordance with a total number of detected keywords related to the state in the information data; and 
transmitting, via the output device, information that identifies the display method determined by the data processor to the user terminal.

20. (New) A non-transitory computer-readable medium containing program instructions that, when executed by a processor of a computer system, cause the computer system to: 
store, in a first storage, correspondence data in which a plurality of mental and physical states of a person are related to keywords in a state-keyword correspondence table, wherein the plurality of mental and physical states include at least one of cognition, nutrition, misswallowing, or tumble/fall;

detect, via a data processor, the keywords related to each of the plurality of mental and physical states within the messages based on the correspondence data, 
the keywords being extracted from the one or both of the voice messages and the text messages using morphological analysis;
create, via a data processor, presentation information to be presented to a user in a screen, wherein the presentation information has a form of a matrix of information data, a first axis of the matrix corresponding to the plurality of mental and physical states and a second axis of the matrix corresponding to predetermined time periods or identities of the care givers, wherein the information data comprises a list of keywords related to each of the plurality of mental and physical states detected within the messages and a text of each of the messages, and wherein the information data is arranged in cells of the matrix based on the relationship of the detected keywords to the plurality of mental and physical states; and
sum, for each cell of the matrix, one or both of a number of pieces of the information data and a number of detected keywords arranged in the cell; and
transmit, via a warning device communicatively coupled to the data processor, a warning message to a user terminal when the sum associated with at least one cell of the matrix is greater than or equal to a predetermined threshold.

21. (New) The non-transitory computer-readable medium of claim 20, containing further program instructions that cause the computer system to: 
categorize, for each of the plurality of mental and physical states, the information data based on the care givers; and 
arrange the information data according to the categorization to generate the matrix of the information data.

22. (New) The non-transitory computer-readable medium of claim 20, containing further program instructions that cause the computer system to: 

determine a method of displaying information data related to a particular state of the plurality of mental and physical states in accordance with one or both of 1) a total number of pieces of the information data related to the state, and 2) a total number of detected keywords related to the state in the information data; and 
transmit, via the output device, information that identifies the display method determined by the data processor to the user terminal.


Allowable Subject Matter
Claims 1, 3-10 and 12-22 are allowed.

The following is an examiner’s statement of reasons for allowance: upon further consideration and review, the prior art of record fails to anticipate or render obvious the claimed invention. The prior art discloses a system and method for logging and processing medical data for caretakers of chronic care patients wherein messages from caretakers are received and analyzed by the system to prepare a summary report and timeline for viewing on demand (see Anonymous, “Automated System to Log and Process Medical Data for Caretakers of Chronic Care Patients). Additionally, the prior art discloses a system and method for displaying keywords extracted using morphological analysis from a plurality of voice recorded comments (see Shinnishi et al., Pub. No. US 2011/0112835 A1). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, detecting keywords related to each of a plurality of mental and physical states of a person within a plurality of messages using morphological analysis wherein the messages represent contents tweeted for a care receiver by a plurality of care givers, creating presentation information in the form of a matrix of information data, the matrix comprising the plurality of mental and physical states along a first axis and a plurality of time periods or care periods along a second axis, the information data comprising a list of keywords related to the plurality of mental and physical states detected within the messages and the text of each of the messages arranged in cells of the matrix based on the relationship of the detected keywords to the plurality of mental and physical states, and summing, for each cell, one or both a number of pieces of information data and a number of detected keywords, as recited in the following limitations of independent Claim 1 (and the substantially similar limitations of Claims 10 and 20):
“a data processor, wherein the data processor is configured to: 
detect the keywords related to each of the plurality of mental and physical states within the messages based on the correspondence data, the keywords being extracted from the one or both of the voice messages and the text messages using morphological analysis;
create presentation information to be presented to a user in a screen, wherein the presentation information has a form of a matrix of information data, a first axis of the matrix corresponding to the plurality of mental and physical states and a second axis of the matrix corresponding to predetermined time periods or identities of the care givers, wherein the information data comprises a list of keywords related to each of the plurality of mental and physical states detected within the messages and a text of each of the messages, and wherein the information data is arranged in cells of the matrix based on the relationship of the detected keywords to the plurality of mental and physical states; and
sum, for each cell of the matrix, one or both of a number of pieces of the information data and a number of detected keywords arranged in the cell;”

Dependent Claims 3-9, 12-19, 21 and 22 are allowable by virtue of their dependency upon allowable Independent Claims 1, 10 and 20, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	/WILLIAM C MCBETH/             Examiner, Art Unit 2449                                                                                                                                                                                           

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449